Title: From George Washington to Josias Hawkins, 27 February 1786
From: Washington, George
To: Hawkins, Josias



Sir,
Mount Vernon Feby 27th 1786.

At the request of Mr Booth, I give you the trouble of this letter. This request, added to an inclination to do justice, must be my apology, for I have no motive but to rescue his character from the injurious aspersions which he says has been cast it.
My acquaintance with Mr Booth is of more than 30 years standing. I have known him in the characters of Batchelor, husband, & widower; in all of which his conduct has been unexceptionable. In that of husband & father, particularly, it was ever esteemed kind, affectionate, & remarkable indulgent. In a word, he has passed through life unimpeached by those who have had the best opportunities of forming a judgment of him; and in every instance, to my best knowledge & belief, has supported the character of a Gentleman. I am Sir Yr Obedt Hble Servt

Go: Washington

